Citation Nr: 1124745	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  06-17 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran performed active military service from April 1966 to April 1968.

This appeal arises to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In August 2010, the Board remanded the claims for additional development.  


FINDING OF FACT

The Veteran does not have a right hip disability, or a lumbar spine disability, that were caused or aggravated by his service, or by a service-connected disability.  


CONCLUSION OF LAW

A right hip disability, and a lumbar spine disability, were not caused or aggravated by the Veteran's service, or by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has a lumbar spine disability, and a right hip disability, that were caused by his service, or, in the alternative, that were caused or aggravated by a service-connected left thigh disability.  Specifically, service connection is in effect for an injury to the left thigh (Muscle Group XIV), currently evaluated as 10 percent disabling.   He has not asserted that he sustained either of the claimed conditions during participation in combat.  However, he has testified that his duty in Vietnam was extremely physically demanding, to include carrying heavy packs and loads in muddy areas, and he appears to assert that his back condition may therefore be due to his service in Vietnam.  The Veteran's representative has argued that the Veteran's service-connected left thigh injury has caused an altered gait, which put additional stress onto his right hip, and that the right hip disorder may have, in turn, caused a lumbar spine disorder.  See June 2011 Informal Hearing Presentation.   

The Board initially notes that in August 2010, the Board remanded this claim.  The Board directed that the Veteran be afforded an examination of his right hip, and that etiological opinions be obtained that discuss the possibility of direct causation due to service, and the possibility of secondary service connection.  In October 2010, the Veteran was afforded an examination of his right hip, and etiological opinions were obtained.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

In general, service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre- existing injury or disease in the line of duty.  38 U.S.C.A. § 1110.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  Similarly, any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2010).    

In January 2005, the Veteran filed his claim.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the United States Court of Appeals for Veterans Claims' (Court) decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)).

The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  
 
The law provides that, in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence of an injury incurred in service shall be accepted as sufficient proof of service incurrence of the injury if the evidence is consistent with circumstances of service and notwithstanding that there is no official record of service incurrence of the injury.  38 U.S.C.A. § 1154(b) (West 2002); see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256- 6258 (2000).  In this regard, the Veteran's discharge (DD Form 214) shows that he received the Combat Infantryman Badge.  Therefore, participation in combat is established and the Veteran is entitled to the presumptions at 38 U.S.C.A. § 1154(b).  However, the United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 1154 does not alter the fundamental requirements of a diagnosis, and a medical nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

The relevant evidence is summarized as follows: 

The Veteran's service treatment reports do not show any relevant treatment.  The Veteran's separation examination report, dated in March 1968, shows that his spine, and lower extremities, were clinically evaluated as normal.  In an associated "report of medical history," the Veteran indicated that he did not have a history of recurrent back pain, "arthritis or rheumatism," or lameness.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1998 and 2010.  

Private treatment reports from C.M.C., D.C.P.C., show that between November and December of 1998, the Veteran received treatment for right hip and leg symptoms.  He indicated that he was a carpenter, and that he had about a five-to-six week history of soreness after doing heavy lifting while building a log cabin.  He also reported a three-week history of SI (sacroiliac) joint pain.  He denied a history of backaches.  An associated X-ray for the lumbar spine noted mild spondylosis at L3-L5, facet arthrosis at L5-S1, and pelvic unleveling, lower on the right, with a mild left thoracic convexity apexing at T10-T11, as well as mild spur formation at L3-L5.  Beginning in March 2000, the Veteran returned for treatment, at which time he reported a two-week history of right hip and sciatic nerve symptoms.  An associated X-ray for the thoracic spine noted unremarkable soft tissues, adequate disc spacing, and a spinal contour that was within normal limits.  An associated X-ray for the lumbar spine noted spondylosis deformans, and lower lumbar spine/L4-L5.  Another report notes that X-rays revealed thoracic and lumbar disc degeneration with arthritic change.  The reports indicate that he received treatment through March 2005.  

VA progress notes, dated between 2003 and 2008, show that the Veteran received a number of treatments for complaints of right hip and low back symptoms, with several notations indicating that his right lower extremity was shorter than his left lower extremity.  An August 2004 VA X-ray report notes very minimal right hip degenerative changes, felt to be consistent with age.    

A May 2008 VA muscle injury compensation examination report notes a history of an injury to Muscle Group XIV after being struck by shrapnel or a bullet while in Vietnam, and that this injury was not a through-and-through injury, nor was it associated with a bone, nerve, vascular or tendon injury.  The examiner determined that this injury would have a significant effect on occupational functioning due to lack of stamina.  

A VA examination report, dated in October 2010, shows that the examiner indicated that the Veteran's C-file and medical records had been reviewed.  The diagnosis was tendonitis/myositis trochanteric area right hip.  The examiner concluded that this disorder was not caused by or a result of his service, noting that no service treatment reports pertaining to his war injury were available, that his separation examination was normal, and that there was no specific treatment shown following separation from service for many years.  The examiner further stated that the Veteran's degenerative lumbar changes were due to the natural progression of disease, and that his left thigh wound would not aggravate his right hip or his back.  

The claims files include a lay statement from J.K.E., who reports that the Veteran began having right leg and hip problems a few weeks after returning from Vietnam. 

The Board finds that the claims must be denied.  The Veteran's service treatment reports do not show any relevant treatment, and his spine and lower extremities were clinically evaluated as normal in his March 1968 separation examination report.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  As for the post-service medical evidence, the earliest medical evidence of complaints of either right hip or lumbar spine symptoms are found in private progress notes dated in 1998.  This is about 30 years after separation from service, and this period without treatment weighs heavily against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no competent evidence of a nexus between a right hip or lumbar spine disability and the Veteran's service.  See 38 C.F.R. § 3.303(d).  In this regard, the October 2010 VA opinion weighs against the claim for a right hip disability.  The examiner, a physician, indicated that his opinion was based on a review of the Veteran's C-file and medical records, and it is considered highly probative evidence against the claim.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  There is no medical evidence to show that the Veteran has a lumbar spine disability that is related to his service, nor is there any competent evidence to show that arthritis of the low back was manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  The Board has also considered whether service connection is warranted under 38 C.F.R. § 3.310/Allen v. Brown, 7 Vet. App. 439 (1995).  However, there is no competent evidence which associates the Veteran's right hip disability, or his low back disability, with a service-connected disability.  In this regard, the examiner's statements in the October 2010 VA examination report weigh against both of the claims on a secondary basis.  In summary, the evidence does not show that the Veteran has a right hip disability, or a low back disability, that was caused or aggravated by his service, or that was caused or aggravated by a service-connected disability.  The Board therefore finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  Id.  

With respect to the Veteran's own contentions, and the lay statement, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In this case, to the extent that the Veteran's December 2006 hearing testimony indicates that he asserted that he had back symptoms during service, this is not credible given the 30-year gap between separation from service and the earliest medical evidence of treatment for back symptoms, as well as his report of a no more than six-week history of back symptoms, and his denial of a history of backaches, in November 1998.  See November 1998 report from Dr. C.M.C.  

The issues on appeal are based on the contentions that a right hip disability, and a lumbar spine disability, were caused or aggravated by service that ended in 1968, or by a service-connected disability.  In this case, when the Veteran's service treatment records, which do not show any relevant treatment or diagnoses, and his post-service medical records are considered (which do not show any relevant treatment prior to 1998, and which do not contain competent evidence of a nexus between a right hip disability or a lumbar spine disability and the Veteran's service, or a service-connected disability), the Board finds that the service treatment reports, and the medical evidence, outweigh the lay statements to the effect that the Veteran has the claimed conditions that are related to his service, or to a service-connected disability.  


II.  VCAA

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in March, April, and July of 2005.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  With regard to the claim for a right hip disability, the Veteran has been afforded an examination, and etiological opinions have been obtained.  

With regard to the claim for a lumbar spine disability, and notwithstanding certain observations about the Veteran's lumbar spine made in the October 2010 VA examination report, the Veteran has not been afforded an examination specifically for his lumbar spine, nor has an etiological opinion been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

In this case, the service treatment reports do not show any relevant treatment.  The earliest evidence of a lumbar spine condition is dated in 1998, which is about 30 years after separation from service.  There is no competent evidence to show that a lumbar spine disability is related to the Veteran's service, or to a service-connected disability.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds that the service and post-service medical record provides evidence against this claim.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


